1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
3    Nevada Bar No.14131
     PHILLIPS, SPALLAS & ANGSTADT, LLC
4    504 South Ninth Street
     Las Vegas, Nevada 89101
5    (702) 938-1510
     (702) 938-1511 (Fax)
6    rphillips@psalaw.net
7    mwessel@psalaw.net

8    Attorneys for Defendant
     Walmart, Inc.
9
                                         UNITED STATES DISTRICT COURT
10
                                             DISTRICT OF NEVADA
11
     RITA GOODMAN, individually,                             Case No.: 2:19-cv-01707-JCM-EJY
12
                            Plaintiff,
13   v.                                                      STIPULATED PROTECTIVE ORDER
14                                                           BETWEEN PLAINTIFF RITA GOODMAN
     WALMART INC., a Delaware Corporation;                   AND DEFENDANT WALMART, INC.
     DOES I-X; and ROE CORPORATIONS I-X,
15   inclusive,
16                         Defendants.
17

18          The parties to this action, Defendant WALMART, INC. (“Walmart” or “Defendant”) and
19   Plaintiff RITA GOODMAN (“Plaintiff”) (collectively, the “Parties”), by their respective counsel,
20   hereby stipulate and request that the Court enter a stipulated protective order pursuant as follows:
21        1.        The Protective Order shall be entered pursuant to the Federal Rules of Civil
22   Procedure.
23        2.        The Protective Order shall govern all materials deemed to be “Confidential
24   Information.” Such Confidential Information shall include the following:
25                  (a)     Any and all documents referring or related to confidential and proprietary
26                          human resources or business information; financial records of the parties;
27                          compensation of Defendant’s current or former personnel; policies, procedures
28                          and/or training materials of Defendant and/or Defendant’s organizational


                                                       -1-
1                            structure;
2
                    (b)      Any documents from the personnel, medical or workers’ compensation file of
3
                             any current or former employee or contractor;
4
                    (c)      Any documents relating to the medical and/or health information of any of
5
                             Defendant’s current or former employees or contractors;
6

7                   (d)      Any portions of depositions (audio or video) where Confidential Information is

8                            disclosed or used as exhibits.

9       3.           In the case of documents and the information contained therein, designation of
10   Confidential Information produced shall be made by (1) identifying said documents as confidential in
11   either parties’ FRCP 26 disclosures and any supplements made thereto; (2) placing the following
12   legend on the face of the document and each page so designated “CONFIDENTIAL;” or (3) otherwise
13   expressly identified as confidential via written correspondence. Defendant will use its best efforts to
14   limit the number of documents designated Confidential.
15      4.          Confidential Information shall be held in confidence by each qualified recipient to
16   whom it is disclosed, shall be used only for purposes of this action, shall not be used for any business
17   purpose, and shall not be disclosed to any person who is not a qualified recipient. All produced
18   Confidential Information shall be carefully maintained so as to preclude access by persons who are not
19   qualified recipients.
20      5.          Qualified recipients shall include only the following:
21                  (a)      In-house counsel and law firms for each party and the secretarial, clerical and
22                           paralegal staff of each;
23                  (b)      Deposition notaries and staff;
24                  (c)      Persons other than legal counsel who have been retained or specially employed
25                           by a party as an expert witness for purposes of this lawsuit or to perform
26                           investigative work or fact research;
27                  (d)      Deponents during the course of their depositions or potential witnesses of this
28                           case; and


                                                        -2-
1                   (e)      The parties to this litigation, their officers and professional employees.
2       6.          Each counsel shall be responsible for providing notice of the Protective Order and the
3    terms therein to persons to whom they disclose “Confidential Information,” as defined by the terms of
4    the Protective Order.
5            Persons to whom confidential information is shown shall be informed of the terms of this
6    Order and advised that its breach may be punished or sanctioned as contempt of the Court. Such
7    deponents may be shown Confidential materials during their deposition but shall not be permitted to
8    keep copies of said Confidential materials nor any portion of the deposition transcript reflecting the
9    Confidential Information.
10           If either party objects to the claims that information should be deemed Confidential, that
11   party’s counsel shall inform opposing counsel in writing within thirty (30) days of receipt of the
12   Confidential materials that the information should not be so deemed, and the parties shall attempt first
13   to dispose of such disputes in good faith and on an informal basis. If the parties are unable to resolve
14   their dispute, they may present a motion to the Court objecting to such status. The information shall
15   continue to have Confidential status during the pendency of any such motion.
16           The party asserting the label of “Confidential” shall bear the burden of reasonably showing the
17   document and/or information is entitled to such protection.
18      7.           No copies of Confidential Information shall be made except by or on behalf of
19   attorneys of record, in-house counsel or the parties in this action. Any person making copies of such
20   information shall maintain all copies within their possession or the possession of those entitled to
21   access to such information under the Protective Order.
22      8.          Any party that inadvertently discloses or produces in this action a document or
23   information that it considers privileged or otherwise protected from discovery, in whole or in part,
24   shall not be deemed to have waived any applicable privilege or protection by reason of such disclosure
25   or production if, within 14 days of discovering that such document or information has been disclosed
26   or produced, the producing party gives written notice to the receiving party identifying the document
27   or information in question, the asserted privileges or protection, and the grounds there for, with a
28   request that all copies of the document or information be returned or destroyed. The receiving party


                                                      -3-
1    shall return or destroy the inadvertently disclosed documents, upon receipt of appropriately marked
2    replacement documents.
3       9.          The termination of this action shall not relieve the parties and persons obligated
4    hereunder from their responsibility to maintain the confidentiality of information designated
5    confidential pursuant to this Order.
6       10.         Within thirty (30) days of the final adjudication or resolution of this Lawsuit, the party
7    receiving Confidential Information shall destroy all Confidential Material, including all copies and
8    reproductions thereof, to counsel for the designating party.
9       11.         Nothing in this Order shall be construed as an admission to the relevance, authenticity,
10   foundation or admissibility of any document, material, transcript or other information.
11      12.         Nothing in the Protective Order shall be deemed to preclude any party from seeking
12   and obtaining, on an appropriate showing, a modification of this Order.
13

14   DATED this 14th day of November, 2019.               DATED this 14th day of November, 2019.
15   ADAM SMITH LAW                                       PHILLIPS, SPALLAS & ANGSTADT, LLC
16
     /s/ Craig A. Henderson                               /s/ Megan E. Wessel
17   ___________________________________                  ___________________________________
     ADAM D. SMITH, ESQ.                                  ROBERT K. PHILLIPS, ESQ.
18   Nevada Bar No. 9690                                  Nevada Bar No. 11441
     CRAIG A. HENDERSON, ESQ.                             MEGAN E. WESSEL, ESQ.
19   Nevada Bar No. 10077                                 Nevada Bar No. 14131
     2340 Paseo Del Prado, Suite D203                     504 South Ninth Street
20
     Las Vegas, NV 89102                                  Las Vegas, NV 89101
21
     Attorneys for Plaintiff                              Attorneys for Defendant
22   Rita Goodman                                         Walmart Stores, Inc.

23

24

25

26
27

28


                                                    -4-
1    Case Name: Rita Goodman v. Walmart, Inc.
     Case No.:  2:19-cv-01707-JCM-EJY
2
                                                   ORDER
3
              The terms of the above stipulation for a protective order by and between Defendant Walmart,
4
     Inc. and Plaintiff Rita Goodman, by their respective counsel, shall hereby be the ORDER of this
5
     Court.
6
                         15th day of November, 2019.
              DATED this ____
7

8

9                                                        ________________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                   -5-
